Citation Nr: 1118233	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  07-21 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1972 to August 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Hepatitis C was not affirmatively shown to have been present in service, and hepatitis C, first diagnosed after service, is unrelated to an injury, disease, or event in service.  

2.  Diabetes mellitus was not affirmatively shown to have present in service, diabetes mellitus was not manifested to a compensable degree within one year from the date of separation from service, and diabetes mellitus, first diagnosed after service beyond the one-year presumptive period for diabetes mellitus as a chronic disease, is unrelated to an injury, disease, or event in service. 


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010). 

2.  Diabetes mellitus was not incurred in or aggravated by service, and service connection for diabetes mellitus as a chronic disease may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 



Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letters dated in June 2002, June 2005, August 2005, and in March 2006.  The Veteran was notified of the type of evidence needed to substantiate the claims, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit records not in the custody of a Federal agency, such as private medical records, or he could authorize VA to obtain any non-Federal records on his behalf. 

The VCAA notice included the general provisions for the effective date of a claim and for the degree of disability assignable.  

As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of a claim for service connection).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

The RO obtained the service treatment records and private medical records.  The RO also exhaustively searched, as requested by the Veteran, for VA records and for additional service treatment records.

Although there is no VA examination with a nexus opinion on file, none is required in this case.  Such development is necessary only if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability; (2) establishes that the Veteran experienced an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  



In this case there is a current diagnosis of hepatitis C and diabetes mellitus, but there is no credible evidence that either disability may be associated with an in-service event, injury, or disease, so a VA examination with nexus opinion is not necessary.  

The Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Facts 

The Veteran had active military service from November 1972 to August 1973.  He did not serve in Vietnam.

The service treatment records, including the reports of entrance and separation examination, show that the Veteran had tattoos on both forearms.  Laboratory workup at that time, including albumin and sugar analyses, was negative.  

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of hepatitis C or diabetes mellitus during service.  

After service, records of the State of Texas show that on hospitalization in June 1999 the Veteran admitted to polysubstance abuse, including the use of intravenous drugs.  The physical examination showed tattoos on each arm, the trunk, the abdomen; the right leg, the left and right scapula, the right wrist, and the left eyebrow.  History included hepatitis C and insulin-dependent diabetes mellitus.  In January 2006, it was noted that hepatitis C was diagnosed in 1997 as was diabetes mellitus. 

In letters in 2002 and in 2005 the RO advised the Veteran of possible hepatitis C risk factors, and asked the Veteran to report whether he had engaged in any risky behavior in service.

In June 2005, the Veteran responded that he was injected with the jet air gun while in-service and that was how he got hepatitis C.

In November 2005, the Veteran completed a hepatitis risk factor questionnaire.  He denied a history of intravenous drug use.  He stated that he had tattoos prior to service and that he had a blood transfusion in 1980 after his separation from service.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  





If a Veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as diabetes mellitus, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show and the Veteran does not assert that he was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis 

Theories of Service Connection 

38 C.F.R. § 3.303(a) (Affirmatively Showing Inception in-service)

On the basis of the service treatment records alone, neither of hepatitis C nor diabetes mellitus was affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.   

38 C.F.R. § 3.303(b) (Chronicity and Continuity of Symptomatology)

38 C.F.R. § 3.303(d) (First Diagnosed after Service)

Also, as there is no competent evidence during service or since service that hepatitis C or diabetes mellitus, was noted, that is, observed during service, the principles of service connection pertaining to chronicity in service and continuity of symptomatology after service under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

As for service connection based on the initial diagnosis after service under 38 C.F.R. § 3.303(d), hepatitis C and diabetes mellitus was first documented by history in 1999.  Later the disabilities were noted to have been diagnosed in 1997.  

In either event, 1997 or 1999, the diagnosis of diabetes mellitus was well beyond the one-year presumptive following separation from service in 1973 for service connection for diabetes mellitus as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and  3.309. 

As hepatitis C and diabetes mellitus were first documented after service, service connection may still be granted after considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).  

The question presented is whether an event in service bears a causal relationship to the diagnosis of hepatitis C or diabetes mellitus after service.

As for hepatitis C, hepatitis C is spread primarily by contact with infected blood or blood products.  For example, blood transfusions, unsterilized needles that might be used in applying a tattoo, or intravenous drug use.  The Veteran has denied these common risk factors during service.  Rather, he attributes his hepatitis C to having received shots upon entering service through the use of air gun injector.

Although the Veteran is competent to state that he received shots by an air gun injector during service, no factual foundation has been established that the air gun injector was infected with hepatitis C.  Stated differently, an air gun injector is not  a risk factor unless the air gun is exposed to blood infected with hepatitis C. 

In this case, there is no evidence that the Veteran came in contact with the blood of another serviceperson infected with hepatitis C.

As the Veteran does not state that he came in contact with someone he knew who was infected with hepatitis C, his statements about exposure to hepatitis C in service are speculative or conjecture, that is, an inference based on inconclusive evidence.  It is acknowledged that reasonable doubt is to be resolved in favor of a claimant; however, reasonable doubt exists where there is an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  

In the Veteran's case, exposure to hepatitis C based on contact with another serviceperson infected with hepatitis C through an air gun injector is based on speculation and is thus not positive evidence, so that there is not an approximate balance of positive and negative evidence to which the reasonable doubt standard of proof applies. 38 C.F.R. § 3.102.


Also, there is a lack of any scientific evidence to document transmission of hepatitis C by air gun injectors, although it is biologically plausible. Veterans Benefits Administration (VBA), Fast Letter 04-13 (June 29, 2004) (there have been no case reports of HCV being transmitted by an air gun transmission.).

Further, neither hepatitis C nor diabetes mellitus is a condition under case law that has been found to be capable of lay observation. Therefore, the determination as to the presence of hepatitis C or diabetes mellitus is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.

Also, under certain circumstances, lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377.

As the presence or diagnosis of hepatitis C or diabetes mellitus cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, neither hepatitis C nor diabetes mellitus is a simple medical condition that the Veteran is competent to identify. And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of either hepatitis C or diabetes mellitus.

Where, as here, there is a question of the presence or a diagnosis of either hepatitis C or diabetes mellitus, not capable of lay observation by case law, and neither is a simple medical condition under Jandreau for the reason expressed, to the extent the Veteran's statements are offered as proof of the presence of either hepatitis C or diabetes mellitus in service or before 1997, the Veteran's statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence, and the statements are not to be considered as competent evidence favorable to claims.

As for the Veteran describing a contemporaneous medical diagnosis and symptoms that later support a diagnosis by a medical professional, neither hepatitis C nor diabetes mellitus was diagnosed before 1997.  And no health-care professional has attributed either disease to an event, injury, or disease in service.

To the extent the Veteran has expressed the opinion that hepatitis C is related to air gun injections in service, and he asserts that diabetes mellitus is related to service, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized education, training, or experience.




Here the question of the relationship between hepatitis C and air gun injections in service and diabetes mellitus and service is not a simple medical condition as the Veteran as a lay person is not competent to declare either the presence or diagnosis of either hepatitis C or diabetes mellitus based on personal observation, so that any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between hepatitis C and air gun injections in service or diabetes mellitus and service.

As there is no competent evidence favorable to claims, the Board need not reach the question of the Veteran's credibility, that is, the probative value of his statements. Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether evidence may be considered, that is, admissible, while credibility is a factual determination going to the probative value or weight of the evidence to be made after the evidence has been admitted.). 

As the preponderance of the evidence is against the claims, the benefit of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for hepatitis C is denied.

Service connection for diabetes mellitus is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


